                  Case 1:18-cv-01420-GHW Document 84 Filed 12/03/19 Page 1 of 3


                                                                                                 Seyfarth Shaw LLP

                                                                                         1075 Peachtree Street, N.E.

                                                                                                         Suite 2500

                                                                                            Atlanta, GA 30309-3958
Writer’s direct phone                                                                                (404) 885-1500
(404) 881-5440
                                                                                                 fax (404) 892-7056
Writer’s e-mail
jglaser@seyfarth.com                                                                              www.seyfarth.com




                                                December 3, 2019
BY ECF

The Honorable Gregory H. Woods
United States District Court
Southern District of New York
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street, Room 2260
New York, New York 10007

           Re:          Jorge Rivera v. The Anthem Companies, Inc. f/k/a The Wellpoint Companies, Inc.
                        United States District Court, Southern District of New York;
                        Case No. 1:18-cv-01420

Dear Judge Woods:

        On December 2, Plaintiff submitted a unilateral letter to the Court listing what he describes as
the issues of dispute regarding the collective action notice. Although Defendants would have
preferred to address these issues at the December 4 hearing as ordered by this Court, or by a joint
letter, Defendants feel compelled to respond to Plaintiff’s insufficient description of the areas of
dispute between the parties regarding notice.

        As indicated in the November 21, 2019 letter to the Court (Doc. # 82), the parties’ first area
of dispute is the use of a Third Party Administrator (“TPA”) to administer notice to the members of
the putative collective. While conferring about the form and content of notice, Plaintiff’s counsel
stated his belief that he is freely entitled to call or otherwise contact all putative collective members
during the notice period because Plaintiff included a Rule 23 claim in his complaint. Given these
statements, Defendants are concerned that Plaintiff will engage in communications with putative
collective members outside of those approved by this Court as part of the notice process. Such
communications are improper and would subvert the entire purpose of court-approved notice for
FLSA collective actions. See Ruggles v. Wellpoint, Inc., 591 F. Supp. 2d 150, 164 (N.D.N.Y. Nov.
6, 2008) (explaining that in a hybrid case courts should act to correct abusive or misleading
communication when the communication goes beyond the court-authorized notice).

        For this reason, Defendants propose that a TPA administer notice and that the names and
contact information of putative collective members be provided only to the TPA, not Plaintiff’s
counsel. To the extent this exercise is truly about providing notice of the lawsuit, then providing
notice in a neutral fashion where employee data is only provided to Plaintiff’s’ counsel once opt-ins
have affirmatively agreed to be represented by them will ensure the data at issue is protected, and not
used for an improper purpose. Assuming that the confidential personal information of Defendants’
             Case 1:18-cv-01420-GHW Document 84 Filed 12/03/19 Page 2 of 3
                                                                                         December 3, 2019
                                                                                                   Page 2

current and former employees are protected from Plaintiff’s counsel until the employees affirmatively
opt-in to this lawsuit, Defendants agree to pay the cost of the TPA and postage, even though plaintiffs
ordinarily bear the burden of the cost of notice. See Eisen v. Carlisle & Jacquelin, 627 U.S. 156, 179-
170 (holding that the plaintiff bears the cost of notice to a proposed class).

        The second area of dispute is the method of notice. In his letter, Plaintiff proposes notice by
mail, email, and text. Such duplicative forms of notice will lead to confusion and frustration by
current and former employees who will question how Plaintiff’s counsel received access to their
personal phone numbers and emails. Further, text messages are particularly intrusive and some
putative collective members may receive charges for texts. There is no reason to believe that notice
by first-class mail will be inadequate to notify putative collective members of the pending collective
action, and such notice is supported by case law by other district courts in this Circuit. See Sharma
v. Burberry Ltd., 2014 U.S. Dist. LEXIS 124382, at *51-53 (E.D.N.Y. Sept. 4, 2014) (rejecting email
notice because “electronic communication inherently has the potential to be copied and forwarded to
other people via the internet with commentary that could distort the notice approved by the Court”,
“[e]lectronic mail heightens the risk that the communication will be reproduced to large numbers of
people who could compromise the integrity of the notice process”, and “email messages could be
forwarded to nonclass members and posted to internet sites with great ease.”) (citing Karvaly v. eBay,
Inc., 245 F.R.D. 71, 91 (E.D.N.Y. 2007)); Turban v. Bar Giocosa Corp., 2019 U.S. Dist. LEXIS
140581, at *1 (S.D.N.Y. Aug. 14, 2019) (declining to approve text-message notice because the
plaintiffs had not "sufficiently demonstrated that turnover and relocation by potential members of the
collective [would] render mailed notice ineffective"); Hinterberger v. Catholic Health Sys., 2009 U.S.
Dist. LEXIS 97944 at *40-41 (W.D.N.Y. Oct. 21, 2009) (“[h]istorically, first-class mailing has been
utilized because it provides a controlled method by which individual notification can be provided
through a reliable process which ensures that proper notice is received by the potential class
members.”)

       A third and related area of dispute is the information to be provided with the class list.
Defendants agree to produce to the TPA (or Plaintiff’s counsel if the Court does not accept
Defendants’ TPA proposal) the names and last known addresses of all putative collective members.
As stated above, notice by mail is appropriate in this case, so there is no reason to produce email
addresses or phone numbers of putative collective members who may have no desire to join Plaintiff’s
lawsuit.

         The final area of dispute is Plaintiff’s request for one reminder notice. Numerous federal
district courts have denied requests for a reminder notice in similar actions because it “potentially
could be interpreted as encouragement by the court to join the lawsuit” and persuade putative
plaintiffs to join a lawsuit they may not be interested in joining. Witteman v. Wisconsin Bell, Inc.,
2010 U.S. Dist. LEXIS 8845 at * 10 (W.D. Wis. Feb. 2, 2010) (denying request for reminder notice
because “the reminder is unnecessary and potentially could be interpreted as encouragement by the
court to join the lawsuit”); Knispel v. Chrysler Group LLC, 2012 U.S. Dist. LEXIS 21188, at *21-22
(E.D. Mich. Feb. 21, 2012) (“This Court agrees that a reminder notice is unnecessary. The purpose
of the notice is to inform potential opt-in Plaintiffs of their rights. Once they receive that information,
‘it is their responsibility to act as they see fit.’”) (citations omitted). Implicit in Plaintiff’s request is
              Case 1:18-cv-01420-GHW Document 84 Filed 12/03/19 Page 3 of 3
                                                                                                    December 3, 2019
                                                                                                              Page 3

the assumption that individuals who have not opted in did not receive the notice. It is equally, if not
more, plausible that individual simply was not interested in joining.1


                  Respectfully submitted,

                                                       /s/ Jeffrey Glaser

                                                       SEYFARTH SHAW, LLP
                                                       1075 Peachtree Street, N.E., Suite 2500
                                                       Atlanta, Georgia 30309
                                                       Tel: (404) 885-1500
                                                       Fax: (404) 892-7056
                                                       jglaser@seyfarth.com
cc: Plaintiff’s Counsel




1
 The first time Plaintiff’s Counsel rasied the possibility of a reminder notice was on December 2, after the parties
submitted a joint proposed notice to the court. If the Court permits a reminder notice, the parties should confer about its
content and it should be approved by the Court.
